Citation Nr: 1047220	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-34 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Propriety of severance of service connection for peripheral 
vascular disease of the left lower extremity.   

2.  Propriety of severance of service connection for peripheral 
vascular disease of the right lower extremity.   


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The Veteran had active military service from May 10, 1966, to 
February 10, 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire that severed service connection for peripheral vascular 
disease of the of the lower extremities.  

The Veteran was service connected for peripheral vascular disease 
in a rating decision dated in March 2006 on the strength of an 
October 2005 VA medical opinion that these disabilities were at 
least as likely as not caused by or a result of the Veteran's 
service-connected diabetes mellitus.  Thereafter, the RO 
requested that the examiner provide another medical nexus opinion 
taking into account medical evidence in the record that had not 
been addressed in the October 2005 opinion.  In July 2006, the VA 
examiner issued a revised opinion based on review of all of the 
evidence of record, including evidence not discussed in the 
October 2005 opinion.  The examiner cited to a September 6, 2000, 
report by one of the Veteran's private physicians that strongly 
suggested that the Veteran's peripheral vascular disease was a 
result of a long history of smoking.  The revised opinion was 
that the Veteran's peripheral vascular disease was not caused by 
or a result of his type 2 diabetes because his peripheral 
vascular disease clearly predated his frank onset of type 2 
diabetes.  There is no other competent and credible nexus opinion 
specifically addressing the etiology of the Veteran's peripheral 
vascular disease.  

At an August 2010 hearing before the undersigned Veterans Law 
Judge, the Veteran's accredited representative suggested that, if 
the Veteran's peripheral vascular disease did, in fact, predate 
the onset of his diabetes, the examiner should have addressed 
whether the Veteran's peripheral vascular disease was aggravated 
by his later-diagnosed diabetes.  The Board agrees that 
aggravation should have been addressed by the examiner.  This is 
particularly so given the standard of 38 C.F.R. § 3.105(d) 
(2010), which allows for severance, but only when it is shown by 
VA that the award was clearly and unmistakably erroneous.  

In the July 2006 opinion, the examiner noted that peripheral 
vascular disease clearly pre-dated the Veteran's "frank onset" 
of diabetes.  It appears from the use of these words, the 
examiner meant that the Veteran's diabetes may very well have had 
an earlier onset, but was not clinically evident until after the 
Veteran had already been diagnosed with peripheral vascular 
disease.  While the additional evidence may have caused the 
examiner to change his opinion when he reviewed the record in 
July 2006, a change of mind is not sufficient to sever service 
connection unless it is shown that the earlier assessment was 
clearly and unmistakably erroneous.  Such a standard should be 
considered as the development sought in this remand is 
undertaken.  

Accordingly, the Veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should arrange for the VA 
examiner who examined the Veteran in 
October 2005 and provided a revised opinion 
in July 2006, to again review the Veteran's 
record and provide an addendum that 
provides an opinion as to whether there is 
clear and unmistakable evidence 
(undebatable) that his October 2005 opinion 
was wrong.  In other words, does the 
evidence undebatably show that peripheral 
vascular disease of the lower extremities 
was not caused or made chronically worse by 
service-connected diabetes?  Both direct 
causation and aggravation by diabetes 
should be addressed, and it should be kept 
in mind that that there must be a showing 
by clear and unmistakable evidence that the 
earlier opinion was wrong before service 
connection may be severed.  A detailed 
explanation for each opinion provided 
should be made.  (The examiner should, when 
providing explanation for his opinions, 
address whether the Veteran may have had 
diabetes that existed before it was 
clinically evident, which diabetes may have 
contributed to or made worse the Veteran's 
peripheral vascular disease.)  If the 
examiner concludes that diabetes did not 
cause or make worse peripheral vascular 
disease, the examiner should specifically 
certify that, in light of all the 
accumulated evidence, the earlier medical 
opinion provided in the October 2005 
examination report on which service 
connection was predicated was clearly 
erroneous.  See 38 C.F.R. § 3.105(d).  

If the original VA examiner is no longer 
available, the Veteran should be afforded 
another VA examination by a physician with 
appropriate expertise to address all the 
questions presented above.  (If the Veteran 
is afforded a new examination, he should be 
advised that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2010).)  

The AOJ should ensure that any examiner's 
report complies with this remand and the 
questions presented, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues on appeal in light of all 
information or evidence received.  The AOJ 
must ensure that any readjudication takes 
into account the provisions of 38  C.F.R. § 
3.105(d) and the standard enunciated 
therein for the severance of service 
connection.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record is 
returned to the Board for further review.  

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

